COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Keisha Marie Harmon v. The State of Texas

Appellate case number:   01-12-00457-CR

Trial court case number: 1008764

Trial court:             252nd District Court of Jefferson County

       Appellant’s court-appointed counsel filed a brief concluding that the above-referenced
appeal is frivolous and a motion to withdraw as counsel. See Anders v. California, 386 U.S. 738,
744, 87 S. Ct. 1396, 1400 (1967).

       The motion to withdraw as counsel is ordered taken with the case.

       It is so ORDERED.


Judge’s signature: /s/ Justice Bland
                    Acting individually    Acting for the Court


Date: September 12, 2012


       It is so ORDERED.